UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   

ae ee ee ee ee ee eee x
: 19¢v11055 (DLC)
TRIPOINT HOLDINGS, LLC,
ORDER
Plaintiff, sono sinnerman
-y- SG oe Blo 96 yee a TY

PRIME TRUST, LLC, BANQO INC., and SCOTT
PURCELL,

Defendants.
ee i a i a nn nn ee x

 

 

DENISE COTE, District Judge:

ORDERED that the April 13, 2020 conference is adjourned to

April 17 at 10:30 a.m. in Courtroom 18B, 500 Pearl Street.

Dated: New York, New York
February 12, 2020

Voss (he

DENTSE COTE
United States District Judge

 
